Filed 9/29/22 S.S. v. Superior Court CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 S.S. et al.,

      Petitioners,

           v.                                                          G061529

 THE SUPERIOR COURT OF ORANGE                                          (Super. Ct. Nos. 19DP0394A &
 COUNTY,                                                                20DP0401A)

      Respondent;                                                      OPI NION

 ORANGE COUNTY SOCIAL
 SERVICES AGENCY et al.,

      Real Parties in Interest.




                   Original proceedings; petitions for writ of peremptory mandate to challenge
an order of the Superior Court of Orange County, Dennis J. Keough, Judge. Petitions
denied.
                  Martin Schwarz, Public Defender, Seth Bank, Assistant Public Defender,
Brian Okamoto, Deputy Public Defender for Petitioner S.S.
                  Juvenile Defenders and Donna P. Chirco for Petitioner A.M.
                  Leon J. Page, County Counsel, Karen L. Christensen and Aurelio Torre,
Deputy County Counsel, for Real Party in Interest Orange County Social Services
Agency.
                  Law Office of Harold LaFlamme and Mari Duque for Real Parties in
Interest Minors.
                                             INTRODUCTION
                  Juvenile dependency cases are usually difficult, often tragic. But few are as
horrific or as heartbreaking as this. Before us are two petitions for writ filed by the
mother and father of two young girls, both under the age of five. The girls were detained
after a domestic violence incident between the parents went horribly awry, resulting in
the stabbing of the older child, then only two years old. The parents do not seek review
of the juvenile court’s ruling setting a permanency planning hearing to potentially
terminate their parental rights to the girls. Rather, they seek review of the court’s
decision to deny father’s brother, Armando, temporary custody of the girls pending the
hearing. We deny both petitions and hold the trial court did not abuse its discretion in
maintaining the children in their current placement.
                                                     FACTS
                  S.S. (Father) and A.M. (Mother), an unmarried couple, are the parents of
                                                              1
two daughters, 3-year-old V. and 2-year-old D. In the early morning hours of December
19, 2021, Father appeared at his mother’s home in Costa Mesa with V. strapped into the
passenger seat of the car without a car seat. The toddler had blood on her shirt, and


         1
                  Mother also has two older children – J.R. and U.S., by other fathers – who were removed from
Mother’s care at the same time as V. and D. Their cases are not a subject of the present writ petitions so we will
only mention the older children to the extent their information is relevant to said petitions.


                                                          2
Father appeared panicked and distraught. He wanted someone to go with him to the
hospital to seek care for her, but would not tell his family members what had happened to
her. His relatives removed the child from the car and called an ambulance, and Father
then drove off.
                 V. was taken to Children’s Hospital of Orange County and an examination
revealed she had suffered a penetrating stab wound to her right flank so severe that fatty
tissue was protruding from the wound. In addition to the wound, V. had burn marks on
both legs, multiple scars and abrasions, a swollen left hand, swelling on her scalp, and
swollen bruises on her right foot. The letter “s” had been carved into her right foot. She
also had a shaved head, a fever, and exhibited signs of malnourishment, including hair
                                                                                         2
loss. Doctors performed a partial omentectomy and closed the wound.
                 Police visited the family home where V. lived, and spoke to Mother, who
denied Father was there. Father was then apprehended trying to depart through the back.
Both parents were taken into custody and interviewed by detectives. They admitted they
had been arguing and things had gotten physical. Initially, both came up with different
stories as to what had happened to V. Mother said Father had taken an uninjured V. out
of the apartment and later returned in a nervous state before the police showed up. Father
said he had taken V. from the apartment after he and Mother had argued, and V. went
with him in the car to another neighborhood where he planned to purchase
methamphetamine from a known associate. He claimed an unknown gang member
approached the car for no reason and stabbed V.
                 Both parents then told detectives their initial stories had not been true.
They proceeded to describe the actual series of events, with a few contrasting details.
                 Mother and Father had been arguing, and Father attacked her and was
choking her. He saw a kitchen-type knife on a table near the television and grabbed it as

        2
                  The omentum is a fold of fatty tissue that surrounds major abdominal organs such as the stomach
and intestines. Since V.’s omentum was protruding, some of it had to be removed.


                                                        3
he was taking Mother to the ground. He held her down and swung the knife at her
                                                3
several times, and stabbed V. instead. Both parents insisted V. was not purposefully
stabbed.
                 Unfortunately, the stabbing was merely the latest episode in a disturbing
pattern of abuse and neglect toward V. It had started even before her birth – Mother had
an unresolved methamphetamine addiction, and V. tested positive for the substance as a
newborn. V. and the two older children were removed from Mother’s custody at that
time. One year later, D. was born and removed from Mother’s custody. The dependency
was eventually terminated and the children reunified with Mother in the first half of
2021, but both parents seemed to be regressing to old behaviors.
                 Both Mother and Father continued to mistreat and neglect V. Father
admitted to striking and taking his anger at Mother out on V. And Mother tolerated the
physical abuse.
                 Witnesses told social workers that mother seemed to fixate on and target V.
for mistreatment. Mother had been in a relationship with the man who fathered one of
her older children until she became pregnant with V. by Father. The ex-boyfriend
claimed Mother had told him she “did not love” V. and blamed V. for breaking up their
relationship. Father’s sister (the paternal aunt) noticed at a birthday party for D. and V.
(whose birthdays both fall on the same day) that Mother castigated and sidelined V., even
excluding her from family photos. At one point, V. almost fell down and the paternal
aunt said Mother did nothing to help V. The aunt was very uncomfortable with the way
V. was being treated by Mother. She also noticed marks and bruising on V. She did not
alert authorities, though. U.S.’ paternal grandmother even took it upon herself to

        3
                  The record contains conflicting details as to how the stabbing actually occurred. Mother said in
her interview that she was being straddled on the ground and Father stabbed the carpet next to her several times and
accidentally clipped V. as V. came into the room to ask for water. Father said V. was asleep on the couch under a
brown blanket and he didn’t know she was there. He said he stabbed the couch to try and scare Mother and realized
he had stabbed V. by mistake. For our purposes, it is sufficient that both parents admit V. was stabbed by Father
during an altercation with Mother.


                                                         4
question Mother about her differential treatment of V. She felt Mother may not have
bonded well with V. since the child was removed at birth.
                 All four children were detained directly following V.’s stabbing, and a
dependency petition was filed as to them on December 21, 2021. At the detention
hearing, Father asked that his Mother and sisters be considered and assessed for
placement. Both parents sought visitation, but the juvenile court denied the request given
the egregious circumstances of the case. It set a jurisdictional hearing for early 2022, and
ordered the Orange County Social Services Agency (SSA) to prepare a report by mid -
January.
                 SSA’s report was filed on January 14, 2022, and, not surprisingly, it
recommended the dependency petition be sustained and the children declared dependents
with no family reunification services offered to Mother or Father. It further
recommended that “suitable placement[s]” be ordered with “consideration of placement
to relatives.”
                 In the report, SSA detailed how V. and D. had been placed with foster
parents Joseph and Brittany P. two days after the stabbing, and their older half-siblings
were placed with paternal family members. V. had been discharged from the hospital
sometime around Christmas, and shortly before New Years’ Day 2022, the social worker
visited Joseph and Brittany’s home to see how the children were doing. V. was
exhibiting normal behavior, but she was physically quite weak. She could not walk
upstairs by herself, could not hold a marker or pen, and moved slowly. She had low iron,
and had a tendency to put things in her mouth, including dirt. She was particularly
attached to Brittany, and was cautious around Joseph.
                 D. was moving and talking normally, but exhibited a few problematic
behaviors. She would ask for additional food from Joseph even though she was already
eating or had food in her hand. She appeared to have some separation anxiety, wanting to
make sure Joseph and Brittany were at home and looking for them if she could not see

                                               5
them. She was also adversarial with her sister, aggressively taking toys away from V.
and throwing tantrums. The two girls would frequently argue and scream at each other.
According to the Early Start Service Coordinator who assessed her, D. was experiencing
delays in all areas of development.
              Joseph and Brittany were beginning to work on these behaviors by teaching
D. to use gentle hands and act with love toward her sister, and also to take deep breaths to
calm herself down when she felt upset. Their guidance appeared to be having effect,
because by January 4, Brittany said the girls had been able to share two toys the previous
day and were starting to learn to play nicely together.
              Both V. and D. were having problems sleeping upon their arrival at Joseph
and Brittany’s home. V. would breathe fast and talk incoherently in her sleep and would
wake up during the night looking for her caregivers. D. would get night terrors and
would resist going to sleep at bedtime. She gasped for air, and would wake up multiple
times looking for Brittany or Joseph, who would have to rock her back to sleep each time.
              On December 23, 2021, social workers interviewed Father’s brother,
Armando B., to assess him for potential placement of the girls. Armando and Father had
not been close, and he claimed no knowledge of V.’s stabbing or of the abuse. He only
found out about everything when he spoke to his sister, who told him V. was in the
hospital. He wanted to take the girls in and adopt them if reunification was not possible.
              Armando and Father did not see each other often, but Armando said he
would often visit his sister and Mother on his days off. During these visits, he was told
that both Mother and Father were using drugs. He saw it as their personal business and
made nothing of it. Armando denied knowledge of any abuse, but he claimed to have
heard family members discussing concerns over V.’s weight and Mother’s mistreatment
of her. He also saw the family in November 2020 and noticed the children were thin, and
D. was dressed only in a diaper. Despite these signs, he did not feel it appropriate for
him to intervene with his brother’s family.

                                              6
                  In its January 14 report, SSA registered clear reservations about Armando’s
ability to protect the children, given that he seemed to minimize Father’s drug use, did
                                                                                    4
not follow up or ask after V. or D.’s welfare after the interview, and made inconsistent
statements about his knowledge of what was going on.
                  When the jurisdictional hearing was finally held, after a few continuances,
on March 14, 2022, it was fairly clear cut. Both Mother and Father submitted on the
petition. The juvenile court found the allegations in it true and the children were declared
dependents.
                  Next came a contested disposition hearing, which finally went forward on
May 12, and continued until the end of June. The social worker, Beverly Martinez,
testified that out of the girls’ paternal relatives, only Armando was willing to be assessed
for placement. The other family members did not wish to be considered. While
Armando was cooperative in the assessment process, and his home was up to scratch, Ms.
Martinez said she did not recommend placement with him because he failed to protect the
children. He knew that V. was being mistreated but did not act because he did not want
to get involved.
                  After hearing testimony from several other witnesses, including Armando
and the foster parents, the court bypassed reunification services for Mother and Father,
                                                                                                     5
and set a permanency planning hearing under Welfare and Institutions Code section
366.26 for October 24, 2022. Following SSA’s recommendation, the court declined to
place the children with Armando, finding it would not be in the children’s best interest.




         4
                  In court, Armando disputed this characterization. He claimed he consistently asked after the girls
and requested visitation, but was told he needed to finish parenting classes before he could see them. After he
finished the classes, he said he still could not get cleared for visitation. Ernesto Vasquez, the social worker tasked
with assessing Armando’s home for potential placement, testified he told the case worker, Beverly Martinez, about
Armando’s desire to see the girls.
         5
                  All further statutory references are to the Welfare and Institutions Code.


                                                          7
                                               DISCUSSION
               Both Mother and Father took up timely petitions for writ under California
Rules of Court, rules 8.450 through 8.452 in order to challenge the court’s decision as to
           6
placement. It is appropriate for us to review this ruling via writ. (See In re Merrick V.
(2004) 122 Cal.App.4th 235, 247 [“All court orders, regardless of their nature, made at a
hearing in which a section 366.26 permanency planning hearing is set must be challenged
by a petition for extraordinary writ.”].)
               Mother and Father claim SSA and the juvenile court failed to adequately
consider Armando for placement pursuant to the relative placement preference under
section 361.3. We review placement rulings for abuse of discretion. (In re Robert L.
(1993) 21 Cal.App.4th 1057, 1067 (Robert L.).) Here we find none.
               “Juvenile dependency laws are meant ‘to preserve and strengthen the
minor’s family ties whenever possible.’ (§ 202, subd. (a).) Accordingly, when a child is
adjudged a dependent of the court and removed from the parents’ physical custody,
‘preferential consideration shall be given to a request by a relative of the child for
placement of the child with the relative . . . .’ (§ 361.3, subd. (a).) ‘“Preferential
consideration” means that the relative seeking placement shall be the first placement to
be considered and investigated.’ (§ 361.3, subd. (c)(1).) The statute does ‘not supply an
evidentiary presumption that placement with a relative is in the child’s best interests’ but
it does require the social services agency and juvenile court to determine whether such a
placement is appropriate, taking into account multiple factors including the best interest
of the child, the parents’ wishes, and the fitness of the relative[]. (In re Stephanie M.
(1994) 7 Cal.4th 295, 320; see id. at pp. 321-322.) ‘The correct application of the relative
placement preference places the relative “at the head of the line when the court is
determining which placement is in the child’s best interests.” [Citation.]’ (Cesar V. v.


       6
               Armando timely filed a notice of intent to file writ petition, but ultimately did not file one.


                                                        8
Superior Court (2001) 91 Cal.App.4th 1023, 1033.)” (In re R.T. (2015) 232 Cal.App.4th
1284, 1295-1296.)
                  First, we note the above rationale seems less compelling in the present
context. “The object of dispositional hearings is to find a temporary caretaker who will
meet the child’s physical and psychological needs while cooperating in reunification
efforts. A relative, who presumably has a broader interest in family unity, is more likely
than a stranger to be supportive of the parent-child relationship and less likely to develop
a conflicting emotional bond with the child. [¶] However, once the juvenile court
determines at a permanency planning hearing that reunification is no longer possible and
that a child should be freed for adoption, there is no longer any reason to give relatives
preferential consideration in placement. The overriding concern at this point is to provide
a stable, permanent home in which a child can develop a lasting emotional attachment to
his or her caretakers. It is for this reason that in any subsequent decision on adoptive
placement, a foster parent to whom the minor already has ‘substantial emotional ties’
necessarily is entitled to preference over all other candidates. (§ 366.25, subd. (g).)” (In
re Baby Girl D. (1989) 208 Cal.App.3d 1489, 1493-1494.)
                  The permanency planning hearing is yet to come, but the prospect of
                                                                                                        7
reunification in this case has always been dismal, if not completely nonexistent. Mother
and Father have been incarcerated since the time of the girls’ detention; they are facing
criminal charges related to their treatment of V. which could result in life sentences. The
juvenile court has never allowed them visitation. SSA has not even spoken with them
due to a global invocation of their Fifth Amendment rights against self-incrimination.
And moreover, the juvenile court has bypassed such services. If reunification efforts are
dead on arrival, as they seem to be here, the preference under section 361.3, subdivision
(a) carries a little less heft than it otherwise might. (See Robert L., supra, 21 Cal.App.4th

         7
                 While the juvenile court said reunification services were not “foreclosed,” it said the prospect for
services was “narrower . . . than if the court had ordered reunification services” at the disposition hearing.


                                                          9
at p. 1064 [noting relative preference is appropriate “even after disposition, so long as
reunification efforts are ongoing.”].)
              But let’s assume the preference applies nevertheless. Under section 361.3,
subdivision (a), “the county social worker and court shall consider” a number of factors
“[i]n determining whether placement with a relative is appropriate[.]” Those factors
include “[t]he wishes of the parent, [and] the relative;” “[t]he nature and duration of the
relationship between the child and relative, and the relative’s desire to” provide the child
with legal permanency; and the ability of the relative to “[p]rotect the child from his or
her parents.” (Ibid.) They also include “the ability of the relative to provide a ‘secure
and stable environment’ for the child” and the “ability of the relative to exercise proper
care of the child, to provide an adequate home, and to facilitate reunification with the
child’s parents. However, the ‘best interests of the child’ is the linchpin of the analysis.”
(Robert L., supra, 21 Cal.App.4th at p. 1068.)
              Here, both Ms. Martinez and the juvenile court considered these factors in
determining that placement with Armando was not in the girls’ best interests.
              True, Armando wanted to provide legal permanency for D. and V., partly
because they were his nieces but also because he and his wife had “always wanted to
have a baby girl, but . . . didn’t.” The court recognized the earnestness of his desire in
this regard. However, it noted both V. and D. had suffered serious and repetitive trauma
at tender ages, and would “require a great deal of focus and effort to move [them]
through therapeutic processes, to address the trauma, and to provide the type of
rehabilitated services that are going to allow them to mature in a healthy fashion.”
Despite the purity of his best intentions, Armando was not grasping the depth of the girls’
needs. For the juvenile court, the risk was too great, remarking that at this “crucial state
of these children’s development they cannot afford anything but the very best attention to
their needs. And time, in coming to terms with their needs, is time with [sic] these
children cannot afford.”

                                             10
              Some of the other statutory factors weighed against Armando as well. He
had no existing relationship with the girls. Before the dependency, he had only seen
them once due to the pandemic. The first time he met them was around June 2021, when
they stopped by the Lazy Dog Café, where he worked, to have some food. The juvenile
court found it troubling that he did not follow up with his brother after their visit to the
restaurant to see how they were doing, or if they were okay; especially given the fact that
the family had become aware of potential abuse or neglect issues in the household.
              V. and D. both required speech therapy and counseling, and V.’s
educational needs needed to be assessed by her school district. Brittany and Joseph were
doing fine as caregivers, and they wanted to adopt the girls. Indeed, the girls were
thriving with them. They had made huge strides in their development and behavior since
being placed with Brittany and Joseph. The trial court appears to have properly
undertaken the analysis required under section 361.3, subdivision (a) and conducted a
sober and careful assessment. We cannot find a reason to disturb it.

                                       DISPOSITION
              The petitions for extraordinary writ are denied.




                                                   BEDSWORTH, J.

WE CONCUR:



O’LEARY, P. J.



SANCHEZ, J.


                                              11